Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. Lucek on 11/03/2021.
The application has been amended as follows: 
1) In claim 1 at lines 9-12, “a beam splitter arranged in such a way that an imaging path between the objective and the detector, an illumination path between the source of patterned illumination and the objective, and an illumination path between the source of uniform illumination and the objective pass through the beam splitter;” has been changed to -- a first beam splitter arranged to combine the patterned illumination and the uniform illumination to form a combined illumination path; a second beam splitter arranged in such a way that an imaging path between the objective and the detector and the combined illumination path between the first beam splitter and the objective pass through the second beam splitter, wherein the combined illumination path is received at the second beam splitter directly from the first beam splitter; wherein the objective is positioned to correct diffraction caused by the beam splitter –
2) Claim 10 has been cancelled.

Allowable Subject Matter
Claims 1-7 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Xu et al. (US 20120176475) discloses a system for optical 3 dimensional topography measurement thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1. 
 	Regarding claim 1, a system for optical 3 dimensional topography measurement  comprising “an objective, arranged to direct both the patterned illumination and the uniform illumination to the surface of the object; a detector arranged and configured for recording a plurality of images of the surface of the object through the objective; a first beam splitter arranged to combine the patterned illumination and the uniform illumination to form a combined illumination path; a second beam splitter arranged in such a way that an imaging path between the objective and the detector and the combined illumination path between the first beam splitter and the objective pass through the second beam splitter, wherein the combined illumination path is received at the second beam splitter directly from the first beam splitter; wherein the objective is positioned to correct diffraction caused by the beam splitter ”  along with other limitations of claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886